TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-99-00167-CR







Federico Garza, Jr., Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT


NO. 97-516-K368, HONORABLE BURT CARNES, JUDGE PRESIDING







In March 1998, appellant Federico Garza, Jr., pleaded guilty to indecency with a
child by contact.  See Tex. Penal Code Ann. § 21.11 (West 1994).  The district court found that
the evidence substantiated appellant's guilt and, pursuant to a plea bargain agreement, placed
appellant on deferred adjudication community supervision.  In February 1999, the court revoked
supervision, adjudicated guilt, and assessed punishment at imprisonment for fifteen years.

Appellant's court-appointed attorney filed a brief concluding that the appeal is
frivolous and without merit.  The brief meets the requirements of Anders v. California, 386 U.S.
738 (1967), by presenting a professional evaluation of the record demonstrating why there are no
arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State,
573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App.
1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d
137 (Tex. Crim. App. 1969).  A copy of counsel's brief was delivered to appellant, and appellant
was advised of his right to examine the appellate record and to file a pro se brief.  No pro se brief
has been filed.

We have reviewed the record and counsel's brief and agree that the appeal is
frivolous and without merit.  We find nothing in the record that might arguably support the
appeal.

The judgment of conviction is affirmed.



	                                                                       


	J. Woodfin Jones, Justice

Before Justices Jones, Kidd and Patterson

Affirmed

Filed:   October 14, 1999

Do Not Publish